DETAILED ACTION
Claim Objections
Claim 18 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim that refers to itself and does not refer back in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 18 not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1), Zimmerman (US 20070159922 A1) and Sumanaweera (US 20050093859 A1).
Regarding claim 1, Steenstrup teaches 
a) transmitting a series of sonar pings into a first volume of water[0041], ..... 
wherein the sonar ping transmitting device is controlled by sonar ping transmitting parameters[0046-0049], and 
wherein each sonar ping transmitting parameter is chosen from predetermined list of sonar transmitting parameter settings[0046-0049]; 

c) wherein the sonar receiving device is controlled by sonar receiving parameters, [0013, 0050]and; .....
e) changing at least one beamforming parameter in the time between any two sonar pings of the series of sonar pings to produce at least two real time beamformed data sets for the same ping [0041, 0054 discloses a single projector array ensonifies the entirety of a swath on a single ping and beamformer functionality includes phase shifting and/or time delay and summation and two coded signals]; and 
f) combining the at least two real time beamformed data sets to produce a single video frame image in the time between two sonar pings [0098 discloses multifan and redundancy via overlapping zones and overlap between pings may provide two looks at every waterbody bottom location]. 

Steenstrup does not explicitly teach ….. the series of sonar pings transmitted from a sonar ping transmitting device at a rate at least 5 pings per second[it would have been obvious matter of design choice to use 5 or more pings per second since application has not disclosed that using at least 5 pings solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with 5 or more pings]…..
d) beamforming the received sonar signals from each of the series of sonar pings with a sonar beamforming device to form a three dimensional (3D) sonar image of the objects reflecting or scattering the received sonar signals, wherein the sonar beamforming device is controlled by a 

Morales teaches wherein the sonar ping transmitting device is controlled by sonar ping transmitting parameters, and wherein each sonar ping transmitting parameter is chosen from predetermined list of sonar transmitting parameter settings[0041-0046 list various transmitting parameters]; b) receiving sonar signals reflected or scattered from objects in the first volume of water from each of the series of sonar pings[0066 teaches use of receivers],.....; c) wherein the sonar receiving device is controlled by sonar receiving parameters[Abstract; 0070], and;  ..... 
Although Morales does not explicitly teach the series of sonar pings transmitted from a sonar ping transmitting device at a rate at least 5 pings per second[However 0041-0043 and 0047 teaches the use of any ping rate and it would have been obvious matter of design choice to use 5 or more pings per second since application has not disclosed that using at least 5 pings solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with 5 or more pings] 

Zimmerman teaches that the received sonar signals received by a large two dimensional array sonar receiving device [0033 teaches a two dimensional array]…..
d) beamforming the received sonar signals from each of the series of sonar pings with a sonar beamforming device to form a three dimensional (3D) sonar image of the objects reflecting or scattering the received sonar signals [Abstract; Claim 1; 0008 teaches 3D sonar imaging Additionally a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

Sumanaweera teaches that wherein the sonar beamforming device is controlled by a set of sonar beamforming parameters, and wherein each sonar beamforming device parameter is chosen from predetermined list of sonar beamforming device parameter settings;[Abstract; 0026-0028, 0035, 0059 has beamforming parameters or values programmable for a beamformer selected based on user input or viewing direction]
It would have been obvious to one of ordinary skill in the art to have modified the Sonar in Steenstrup in view of the high ping rate of Morales and the Beamforming for 3D images of Zimmerman and the sonar beamforming parameters of Sumanaweera in order to create a Sonar with 3D images from a high ping rate and programmable beamforming. Doing so would create a way to get large amount of data easily processed for 3D images.

Regarding claim 6, Steenstrup as modified above in claim 1 teaches where the two real time data sets have different Field-of-View (FOV) settings. [0098 teaches different field of view additionally since the boat is moving different FOV for each ping is to be expected]
Claim 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1), Zimmerman (US 20070159922 A1) and Sumanaweera (US 20050093859 A1) as applied to claim 1 above, and further in view of Sloss (US 20140064032 A1).
Regarding claim 2, Steenstrup does not explicitly teach the combined beamformed data sets have more than one value for at least one beam. [Though one could get various data from a single ping]
Sloss teaches that the combined beamformed data sets have more than one value for at least one beam. [0030-0035 teaches gathering of FAT and MAX data]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales, Zimmerman and Sumanaweera further in view of Sloss to gather multiple values for data sets from a single beam. Doing so would give more information.
Regarding claim 3, Steenstrup does not explicitly teach the two real time data sets are the FAT data set and the MAX data set. 
Sloss teaches that the two real time data sets are the FAT data set and the MAX data set. [0030-0035 teaches gathering of FAT and MAX data]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales, Zimmerman and Sumanaweera further in view of Sloss to gather FAT and MAX values for data sets. Doing so would give more information.
Regarding claim 4, Steenstrup does not explicitly teach the two real time data sets have different range settings.
Sloss teaches the two real time data sets have different range settings. [0032 teaches different ranges]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales, Zimmerman and Sumanaweera further in view of Sloss to gather range data for data sets. Doing so would give more information.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1), Zimmerman (US 20070159922 A1) and Sumanaweera (US 20050093859 A1) as applied to claim 1 above, and further in view of Preston (US 20030206489 A1).
Regarding claim 5, Steenstrup does not explicitly teach here the two real time data sets have different time varying gain (TVG) settings.
Preston teaches that here the two real time data sets have different time varying gain (TVG) settings.  [0007-0009 teach use of TVG].  (Breakdown of teaching/secondary here)
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales, Zimmerman and Sumanaweera further in view of Preston in order to create a sonar that uses TVG data. Doing so would give more accurate data.

Claims 7-9, 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1) and Zimmerman (US 20070159922 A1).
Regarding claim 7, Steenstrup teaches a) insonifying a volume of fluid with a series of sonar pings, the sonar pings, [0041], ..... 
b) receiving for each of the series of sonar pings sonar signals reflected from one or more objects in the volume of fluid, wherein the sonar signals are received with a large 2D array of sonar signal detectors;[#140 in Fig 1B; 0033, 0034] …..
wherein the beamforming procedure is changed from ping to ping to produce a series of images having different field of view (FOV) for each of at least two consecutive pings.[0041, 0054 teaches a single projector array ensonifies the entirety of a swath on a single ping and beamformer 
Steeenstrup does not explicitly teach ….. wherein the series of sonar pings are produced at a rate greater than 5 pings a second …..  
c) beamforming the reflected sonar signals to provide a series of (3D) sonar images of the one or more objects;
 
Morales teaches a) insonifying a volume of fluid with a series of sonar pings[Abstract, Claim 1, 0041-0043 and 0047], ….. b) receiving for each of the series of sonar pings sonar signals reflected from one or more objects in the volume of fluid,0066 teaches use of receivers].....wherein the beamforming procedure is changed from ping to ping to produce a series of images having different field of view (FOV) for each of at least two consecutive pings. [0005-0007; 00023-0024, 0059-0060 teach various field of views based on beams and combining images. Additionally since the boat is moving, different FOV for each ping is to be expected] 
Morales does not explicitly teach the series of sonar pings transmitted from a sonar ping transmitting device at a rate at least 5 pings per second[However 0041-0043 and 0047 teaches the use of any ping rate and it would have been obvious matter of design choice to use 5 or more pings per second since application has not disclosed that using at least 5 pings solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with 5 or more pings] 


It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of multiple pings of Morales and the 3D imaging of Zimmerman to make a sonar that produces 3D images with data from multiple pings. This would give a more data and better images.

Regarding claim 8, Steenstrup does not explicitly teach d) stitching at least two consecutive images of the series of 3D images produced in step c) to make a composite 3D image having a wider field of view than any one of the series of (3D) sonar images of step c).  
Zimmerman teaches that d) stitching at least two consecutive images of the series of 3D images produced in step c) to make a composite 3D image having a wider field of view than any one of the series of (3D) sonar images of step c). [Abstract, 0043, 0044, 0080 discusses image fusion]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view Morales and Zimmerman in claim 7 in view of the image fusion in Zimmerman to make composite images. This would give better images.
Regarding claim 9, Steenstrup does not explicitly teach wherein four consecutive images of the series of 3D images having different fields of view are stitched together to produce a single image.
Zimmerman teaches that wherein four consecutive images of the series of 3D images having different fields of view are stitched together to produce a single image. [0031, 0032, 0040, 0041, 0059, 0060; additionally since the boat is moving composite images are to be expected; Additionally it would have been obvious matter of design choice to use four consecutive images since application has not disclosed that using four consecutive images solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with four consecutive images]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view Morales and Zimmerman in claim 8 in view of the image fusion of Zimmerman to make composite images. This would give better images.

Regarding claim 11, Steenstrup does not explicitly teach d) identifying an object of interest from at least one image of the series of 3D images of the one or more objects; and e) changing the field of view of at least one succeeding ping is to provide further images of the object of interest.
Zimmerman teaches that d) identifying an object of interest from at least one image of the series of 3D images of the one or more objects; and e) changing the field of view of at least one succeeding ping is to provide further images of the object of interest. [0087-0090, 0108 teaches updating parts of the image and focusing on targets].

Regarding claim 12, Steenstrup does not explicitly teach step e) changes the field of view so that the beamformed image of the object of interest is approximately in the center of the changed field of view in succeeding pings.
Zimmerman teaches that step e) changes the field of view so that the beamformed image of the object of interest is approximately in the center of the changed field of view in succeeding pings. [0087-0090, 0108 teaches updating parts of the image and focusing on targets. also design choice].
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view Morales and Zimmerman in claim 11 in view of the target focusing of Zimmerman to make better highlight objects of interest.
Regarding claim 14, Steenstrup does not explicitly teach a subset of the at least two consecutive images of the series of 3D images is updated continuously to generate real time images.
Zimmerman teaches that a subset of the at least two consecutive images of the series of 3D images is updated continuously to generate real time images. [Abstract, 0043, 0044, 0080 discusses image fusion. Additionally it would have been obvious matter of design choice to use subset of two consecutive images since application has not disclosed that using a subset of two consecutive images solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with two or fewer consecutive images]

Regarding claim 15, Steenstrup does not explicitly teach intelligent processing is used to account for and/or track motion of moving objects.
Zimmerman teaches that intelligent processing is used to account for and/or track motion of moving objects. [0088 teaches use of target tracking algorithm]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales and Zimmerman in claim 8 further in view with the algorithm of Zimmerman to use intelligent processing to track targets. Doing so would allow better processing of more data.
Regarding claim 16, Morales does not explicitly teach predictive processing is used to account for and/or track motion of moving objects.  
Zimmerman teaches predictive processing is used to account for and/or track motion of moving objects. [0092 teaches prediction]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales and Zimmerman in claim 8 further in view with the track prediction of Zimmerman predict future target positions. Doing so would help avoid potential collisions.
Regarding claim 17, Morales does not explicitly teach interframe alignment is used to account for and/or track motion of moving objects. 
Zimmerman teaches teach interframe alignment is used to account for and/or track motion of moving objects. [0108 teaches inter-ping tracking]. 


Regarding claim 18, Steenstrup does not explicitly teach the portion of the field of view containing the motion of moving objects is updated more frequently than the remaining portions of the field of view. 
Zimmerman teaches the portion of the field of view containing the motion of moving objects is updated more frequently than the remaining portions of the field of view. [0087-0090, 0108 teaches updating parts of the image and focusing on targets].
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales and Zimmerman in claim 16-17 further in view with the limiting the display to certain targets in Zimmerman. Doing so would better track objects of interest.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1) and Zimmerman (US 20070159922 A1) as applied to claim 9 above, and further in view of Cesarano (20170227470 A1).
Regarding claim 10, Steenstrup does not explicitly teach e) recording a video of the composite images of step d), wherein the video shows composite single images stitched from four consecutive images, the composite images shown sequentially at a rate greater than 5 images per second.
Cesarano teaches that e) recording a video of the composite images of step d), wherein the video shows composite single images stitched from four consecutive images, the composite images 
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales and Zimmerman in claim 9 further in view of Cesarano in order to create a recording of the sonar output. Doing so would allow replays.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steenstrup (US 20170315235 A1) in view of Morales (US 20180011190 A1) and Zimmerman (US 20070159922 A1) as applied to claim 7 above, and further in view of  Sumanaweera (US 20050093859 A1).
Regarding claim 13, Steenstrup does not explicitly teach Step c) changing the beamforming procedure from ping to ping includes inserting a programmable set of delays in sonar signals received by each element of the large array of sonar signal detectors.
Sumanaweera teaches that Step c) changing the beamforming procedure from ping to ping includes inserting a programmable set of delays in sonar signals received by each element of the large array of sonar signal detectors.  [Abstract; 0026-0028, 0059 has delay parameters or values programmable for a beamformer selected based on user input or viewing direction]
It would have been obvious to one of ordinary skill in the art to have modified the sonar in Steenstrup in view of Morales and Zimmerman in claim 7 further in view of programmable delay parameters of Sumanaweera in order to optimize and automate the sonar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645